                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRIAN ANGLE, II                               )
                                              )
               Plaintiff,                     )       Case No. 1: 16-cv-00276
                                              )
V.                                            )
                                              )       UNITED STATES MAGISTRATE JUDGE
                                              )       RICHARD A. LANZILLO
CAPT. CARTER, ET AL.                          )
                                              )
               Defendants.                    )       ORDER


       Plaintiff Brian Angle (Angle), a prisoner incarcerated with the Pennsylvania Department

of Corrections at the State Correctional Institution at Forest (SCI-Forest), has filed a prose

motion entitled "Motion for Injunctive Relief/T.R.O." ECF No. 53. Upon consideration, the

motion is DENIED.

       Because the purpose of preliminary injunctive relief is to prevent irreparable injury

pending the resolution of the underlying claims on their merits, "the injury claimed in the motion

for preliminary injunctive relief must relate to the conduct alleged and permanent relief sought in

the plaintiffs complaint." James v. Varano, 2017 WL 895569, at *3 (M.D. Pa. Mar. 7, 2017).

In other words, "there must be a connection between the underlying complaint and the relief

requested in the motion for a preliminary injunction." Id. (citing Ball v. Famiglio, 396 Fed.

Appx. 836, 837 (3d Cir. 2010)). A district court "should not issue an injunction when the

injunction in question is not of the same character and deals with a matter lying wholly outside

the issues in the suit." Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th Cir. 1997) (citing De

Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945)).

       Here, Angle's request for injunctive relief does not relate to any of his claims raised in

this action. The Complaint alleges that the Defendants retaliated against him for filing


                                                  1
grievances related to an alleged incident of sexual assault. ECF No. 4, at 2-3. His motion for

injunctive relief, however, contends that he was retaliated against for failing to stand for a

prisoner count. He also indicates that he is hearing disabled and that his legal papers are

missing, allegations which are unrelated to the claims raised in his Complaint. See ECF No. 53.

        Therefore, the Plaintiffs motion injunction is DENIED. For the same reasons, the

Plaintiffs request for a temporary restraining order is DENIED. See, e.g., Eckes v. Byrd, 2018

WL 4001737 at *2 (S.D. Ind. Aug. 22, 2018) (citing Ball v. Famiglio, 396 Fed. Appx. 836, 835

(3d Cir. 2010).

        It is so ordered.
                                                        . .   ····-··--·)
                                                                  ,.,,...,/        ~




                                                      ~DK~kil61
                                                      UNITED STATES MAGISTRATE JUDGE


Date:   dv /       i   ;7,tJ/ ()   , 2018




                                                  2
